Birdsong, Judge.
Attempt to commit armed robbery. At a bench trial, the evidence showed that appellant, Jones, entered a lounge at a late hour carrying a sawed-off shotgun concealed beneath his coat. Thereafter, Jones pointed the weapon at a security guard, who shot him. Jones fled. From an adverse verdict, Jones appeals on the general grounds, contending that the evidence failed to show an intent to commit armed robbery. Held:
"A person will not be presumed to act with criminal intention, but the trier of facts may find such intention upon consideration of the words, conduct, demeanor, motive, and all other circumstances connected with the act for which the accused is prosecuted.” (Emphasis supplied.) Code Ann. § 26-505. See Bloodworth v. State, 129 Ga. App. 40, 41 (2) (198 SE2d 341). "As to the general grounds, this court is bound by the 'any evidence’ rule and must accept the state’s version of the evidence, as was done by ... the trial judge.” Franklin v. State, 136 Ga. App. 47, 48 (1) (220 SE2d 60). There was sufficient evidence from which the trier of fact could infer an intent to commit armed robbery.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.